United States Court of Appeals
         For the Eighth Circuit
     ___________________________

             No. 17-2820
     ___________________________

          United States of America

     lllllllllllllllllllllPlaintiff - Appellee

                        v.

           Antonio Jermaine Snell

   lllllllllllllllllllllDefendant - Appellant
     ___________________________

             No. 17-2821
     ___________________________

          United States of America

     lllllllllllllllllllllPlaintiff - Appellee

                        v.

                Melvin Hunter

   lllllllllllllllllllllDefendant - Appellant
                   ____________

 Appeals from United States District Court
  for the District of Minnesota - St. Paul
              ____________
                               Submitted: June 11, 2018
                                 Filed: July 26, 2018
                                    [Unpublished]
                                    ____________

Before WOLLMAN, KELLY, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

       In these consolidated appeals, Melvin Hunter and Antonio Snell contest the
sentences imposed by the district court1 after they each pleaded guilty to one count of
conspiracy to distribute heroin. Hunter argues that the district court procedurally
erred in computing his Guidelines range, and imposed a substantively unreasonable
sentence; Snell argues only that his sentence was substantively unreasonable. “In
reviewing a sentence for procedural error, we review the district court’s factual
findings for clear error and its application of the guidelines de novo.” United States
v. Barker, 556 F.3d 682, 689 (8th Cir. 2009). We review the sentence imposed for
abuse of discretion. United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en
banc).

       Hunter first claims that the district court lacked a factual basis for enhancing his
offense level for being a “manager or supervisor” of the conspiracy, see USSG
§ 3B1.1(b); maintaining a drug premises, see USSG § 2D1.1(b)(12); and having a
criminal livelihood, see USSG § 2D1.1(b)(15)(E). As to the enhancement for being
a manager or supervisor, the record shows that Hunter purchased drugs in Chicago,
brought them to Minnesota, and managed their distribution. It is undisputed that the
distribution conspiracy involved five or more people, including intermediaries whose
activities Hunter supervised. The district court did not err in determining Hunter was

      1
      The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota.

                                           -2-
a manager or supervisor, but not organizer or leader, of the conspiracy. See USSG
§ 3B1.1 comment (n.4).

       As to the drug-premises enhancement, the record indicates that Hunter used
several premises—his own home and those belonging to individuals below him in the
distribution hierarchy—to frequently store and repackage drugs that he would later
distribute, and that he exercised control over these premises. The district court did not
err in determining that drug distribution was one of Hunter’s “primary or principal
uses” of at least one of these premises given the nature and frequency of Hunter’s drug
distribution activities there. See USSG § 2D1.1 comment (n.17).

       And as to the criminal livelihood enhancement, Hunter argues that the district
court improperly used the gross, rather than net, revenue of his drug operation when
it imposed the enhancement. At sentencing, Hunter objected only that the government
had not proved the amount of revenue he made from the drug conspiracy, not that the
court should deduct his conspiracy-related expenses.2 Therefore, the district court was
not on notice it had to resolve the issue, and we review only for plain error.3 See
United States v. Vaughn, 519 F.3d 802, 804 (8th Cir. 2008) (standard of review).
Even if we assume (without deciding) that there was error, it was not plain. The
Guidelines define criminal livelihood, in relevant part, as deriving “income from the
pattern of criminal conduct that in any twelve-month period exceeded 2,000 times the
then existing hourly minimum wage under federal law.” USSG § 4B1.3 comment
(n.2); see also id. § 2D1.1 comment (n.20(C)). Under the language of the Guideline,




      2
       On appeal, Hunter may also argue that the district court erred in overruling his
objection to the amount of revenue. We find no clear error. See Barker, 556 F.3d at
689.
      3
        Hunter does not contest the government’s assertion that he did not raise this
issue in the district court.

                                          -3-
it is not plain that the district court was only permitted to use Hunter’s net revenue
when it determined that he engaged in a criminal livelihood.

       Hunter next asserts that his sentence was substantively unreasonable. Hunter’s
Guidelines range was 168 to 210 months, and the district court sentenced him to 168
months. Hunter argues that is too long given his youth and potential to make
something of himself. But the district court appropriately considered these mitigating
factors when weighing the 18 U.S.C. § 3553(a) factors, and we see no abuse of
discretion in the court’s decision to impose a sentence at the bottom of the Guidelines
range. See United States v. Wilder, 597 F.3d 936, 946 (8th Cir. 2010) (noting that
sentencing courts have “wide discretion to weigh the § 3553(a) factors”).

       Snell argues only that his sentence was substantively unreasonable. Snell’s
Guidelines range was 210 to 262 months, and the district court varied downward to
168 months. Snell contends the district court should have sentenced him to no more
than the 84 months received by another coconspirator whom Snell concedes did not
have the same role in the conspiracy. “Where a district court has sentenced a
defendant below the advisory guidelines range, it is nearly inconceivable that the court
abused its discretion in not varying downward still further.” United States v.
McKanry, 628 F.3d 1010, 1022 (8th Cir. 2011) (cleaned up); see also United States
v. Fry, 792 F.3d 884, 893 (8th Cir. 2015) (“[D]isparate sentences among dissimilar
defendants are not unwarranted.” (emphasis omitted)). When imposing sentence, the
district court properly considered Snell’s role in the drug distribution conspiracy as
well as the other 18 U.S.C. § 3553(a) factors. There was no abuse of discretion.

      For these reasons, the sentences are affirmed.
                      ______________________________




                                          -4-